DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “the backup mode selection valve” lacks antecedent basis rendering it unclear which element is being referenced.  
Regarding claim 13, the terms “the switchover auxiliary valve, the backup mode selection valve, and optionally the select low valve” all lack antecedent basis.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Thiel (US 2020/0148180).
Regarding claim 1, Van Thiel discloses an electronically controlled pneumatic brake system for an automotive vehicle (see Abstract, FIG. 1), the system being configured to operate either under a normal brake operating mode or under a backup 5brake operating mode (see ¶ 0079), the system comprising: 
- one or more front axle brake module (9a) for providing pneumatic control pressure to the left and right front pneumatic brake actuators (see ¶ 0065), 
- one or more rear axle brake module (9b) for providing pneumatic control pressure to the left and right rear pneumatic brake actuators (see ¶ 0065),
10- a trailer brake interface (16) and a coupling device (50) for supplying air to a trailer (see FIG. 1; ¶ 0075),
- an air production module (15) selectively providing air under pressure to the axles electronic brake modules via at least a first air supply circuit and a second air supply circuit (see ¶¶ 0079, 0094), and to a trailer circuit (see ¶ 0075), 
- at least two air reservoirs (5a, 5b, 5c), respectively connected to first and second air supply 15circuits (see FIGS. 1-3), 
- a trailer relay valve (27) having an output, 
wherein each of the front and rear axle brake modules is controlled by an electrical control signal under the normal brake operating mode (see ¶ 0067) and is controlled by a pneumatic backup brake control line (70) under the backup brake operating mode (see ¶ 0079) 20and the output of trailer relay valve is connected to the trailer brake interface under the normal brake operating mode (see ¶ 0086) and the output of trailer relay valve is connected to the pneumatic backup brake control line under the backup brake operating mode (see ¶ 0079).  
see ¶ 0075).  
Regarding claim 10, Van Thiel discloses - a service brake electric input device (13) delivering a first input electric signal (see ¶ 0069), - at least one electronic brake control unit (10) adapted to process the first input electric 25signal, and to deliver electrical control signals towards the front and rear axle brake modules (see ¶¶ 0067, 0069).  
Regarding claim 11, Van Thiel discloses that the pneumatic backup brake control line is output and controlled by the air production module (see FIG. 1), independently of the brake control unit and; or autonomous drive control units (see ¶ 0079).  
Regarding claim 12, Van Thiel discloses a truck parking brake relay valve (see ¶ 0071; parking brake control module 18 is described in DE 10 2015 008 377; see FIG. 1 of DE 10 2015 008 377 showing relay valve (16)), - a parking brake electric input device delivering a second input electric signal (see machine translation of DE 10 2015 008 377, ¶ 0027). - an air production module control unit (20) adapted to process the second input electric signal (see ¶¶ 0052-0054), and to deliver control signals to a proportional park brake control solenoid valve which provides a control pressure to the parking brake relay valve (see ¶¶ 0052-0054).  
Regarding claim 15, Van Thiel discloses a vehicle comprising a system according to claim 1 (see ¶ 0001).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Thiel (US 2020/0148180) in view of Heer (US 2020/0361436).
Regarding claim 14, Van Thiel does not disclose that there is provided a third air supply circuit for providing a redundant pneumatic supply to the front and rear axle brake modules.  
Heer teaches an electronically controlled pneumatic brake system for an automotive vehicle (see Abstract, FIG. 1), wherein there is provided a third air supply circuit (43, 58, 59) for providing a redundant pneumatic supply to the front and rear axle brake modules (see ¶¶ 0018, 0061).  
It would have been obvious to combine the third air supply circuit of Heer with the device of Van Thiel to provide a redundant pressure supply that ensures the functioning of the brakes in the event of a failure in the primary pressure circuits.  
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record does not disclose a switchover auxiliary valve, for connecting selectively the output of the trailer relay valve either to the trailer brake interface or to the 
Claims 8 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Specifically, claims 8 and 13 would be allowable if the dependencies of the claims are changed to provide proper antecedent basis.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

June 4, 2021